Order affirmed without costs. The complaint states no cause of action, either in negligence or breach of warranty, against defendant Firestone. However, in reaching this conclusion, we find it unnecessary to consider the question—and we reserve it for a proper case—whether an action for breach of an implied warranty may ever be brought against the manufacturer of a component part such as an automobile tire. (Cf. Goldberg v. Kollsman Instrument Corp., 12 N Y 2d 432, 437.)
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke, Scileppi and Bergan.